Citation Nr: 1635692	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-34 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether the Veteran is competent to handle disbursement of Department of Veterans Affairs (VA) funds.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from December 1967 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which determined that the Veteran was not competent to handle disbursement of VA funds.  

The Veteran requested a Central Office Board hearing, but failed to report to the hearing that was scheduled on July 7, 2016.

VBMS records show that an August 2016 deferred rating decision notes that a July 8, 2016 Board decision requested that the RO schedule the Veteran for an updated examination and updated opinion as to his competency.  VBMS records also show that the RO requested an examination in August 2016 to address the Veteran's PTSD and competency, with the date of claim as July 8, 2016.  

There is no record that the Board has rendered a decision in this appeal.  The Veteran's representative submitted an informal hearing presentation on July 8, 2016 with arguments as to why the Veteran should be afforded a new examination to address whether he is competent to handle funds.  Thus, it appears that the Veteran's representative's informal hearing presentation was misconstrued as a remand by the Board and/ or a new claim for benefits.  However, given that a decision has not yet been rendered in this appeal, the Board will proceed with a review of the competency issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The RO granted an increased rating of 100 percent for the Veteran's PTSD in a January 2010 rating decision; and also proposed a finding of incompetency.  The January 2010 RO decision was based on a September 2009 VA examination report, in which the VA examiner found that it would be in the best interest of the Veteran to be appointed a payee if he did not have one, as he was not competent to handle funds.  A representative from the Veteran's assisted living facility also submitted a statement in February 2010 noting that the Veteran had resided at their facility since November 2008 and that they assisted him with handling his finances as he was able to direct them.  

In April 2010, the RO found the Veteran not competent to handle disbursement of funds.

The Veteran submitted a January 2011 statement from a VA psychiatrist on his behalf that the Veteran had managed his own money when he had a 60 percent disability rating, but since he received increased benefits, he had not had access to his own money.  The Veteran discussed with the psychiatrist how he was aware of how much money he got, whom he owed, and had receipts to show that he had paid his creditors when he used to control the disbursement of his money.  The Veteran also submitted a statement from a VA physician's assistant dated in April 2010, noting that in spite of the Veteran's medical conditions, he was able to take care of himself and take his medication as directed.  

Most recently, the Veteran underwent a VA Field examination in June 2013, which determined that the Veteran had some capacity to handle his funds, but still required a fiduciary.  See Virtual VA records.

The Veteran's representative has asserted that the September 2009 VA examiner did not give any basis for the finding that the Veteran was not competent and that it appears that the examiner found the Veteran incompetent because he is unemployable and totally disabled.  See VA-Form 646, dated March 1, 2016.  The Veteran's representative also argued in a July 2016 informal hearing presentation that the Veteran should be provided with a new examination to determine his competency, as the 2009 examination considered the DSM-IV criteria, rather than DSM-5; and it had been three years since the 2013 examination.

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation. 38 C.F.R. § 3.353 (a) (2015).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. § 3.353 (b); see also, 38 C.F.R. §§ 13.55, 13.56 (outlining the regulations pertaining to direct payment and the appointment of fiduciaries). 

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities. 38 C.F.R. § 3.353 (c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency. 38 C.F.R. § 3.353 (c). 

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency. 38 C.F.R. § 3.353 (d); see also, 38 C.F.R. § 3.102 (reiterating VA's long-standing policy to resolve all doubt in favor of the Veteran).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5. The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

The Veteran's case was certified to the Board in April 2016, after the rule promulgated by the Secretary and becoming effective in August 2014.  Thus, the DSM-5 applies to the present case.  

Based on the arguments presented by the Veteran and his representative, a supplemental opinion is warranted to assess the present severity of the Veteran's PTSD, under the DSM-5, with an assessment as to whether he is considered competent to handle disbursement of VA funds.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any recent treatment records from the VAMC in Baltimore dated from June 2011 to present.  Then associate an electronic copy of these records with the Veteran's VBMS folder.

2.  Ask the Veteran to identify any additional outstanding evidence pertinent to his claim.  If the Veteran complies with the AOJ's requests, make efforts to obtain any relevant records identified.

3.  Then, schedule the Veteran for a VA examination with a psychiatrist or psychologist, to determine whether the Veteran is competent to handle disbursement of VA funds.  It appears that the RO has already requested an examination in August 2016.  Any examination provided must comply with the below requirements.  The VBMS folder must be provided to and reviewed by the examiner in conjunction with any examination.  All indicated tests and studies should be performed with any examination, and all findings should be set forth in detail. 

It is requested that the VA examiner apply the DSM-5, and indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411, including the effects on the Veteran's social and occupational functioning.  

The VA examiner is then requested to provide a description and opinion as to whether the Veteran is a mentally incompetent person, who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation. 

The opinion provided should be based on supported medical findings with sufficient rationale.  If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.
 
4.  Then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  Thereafter, readjudicate the claim in light of all additional evidence received.  If the Veteran is still considered not competent, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




